DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 10/27/2021 have been entered. Claims 1-5, 8-12, and 14-15 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-12, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner notes that in the instant rejection, the control signal is interpreted to be generated by the comparator instead of the PWM signal generator and furthermore, a PWM signal is interpreted to include dithering information instead of just containing the control signal as previously interpreted in the Non-Final Rejection (08/30/2021).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being disclosed by Honda (US 2013/0182176, of record).
Regarding claim 11, Honda discloses an actuator of a camera module (see Fig 4A), comprising: a driving wire formed of a shape memory alloy and configured to drive a lens barrel (see Figs 3, 4A and 4B; Para [0026-0028]; SMA actuator 11 drives lens barrel 4); a driver configured to provide a driving signal in the form of a pulse to the driving wire (see Fig 8; Para [0052]; current source 34 provides driving signal in based on PWM signal); a digital converter configured to convert a thermal resistance of the driving wire into a digital signal to detect a present position of the lens barrel (see Fig 8; Para [0062]; A/D converter 32 configured to convert resistance into digital signals in order to control position); and a controller configured to generate a control signal, which includes channel information of the driving wire and electric current information of the driving wire (see Fig 8; Para [0060]; controller 37 generates a control signal value corresponding to a resistant value of the SMA member which in turn controls the SMA current amount), based on a target position of the lens barrel and the present position of the lens barrel to control the driver (see Fig 8; Para [0058-0063]; comparator 33 generates a control signal based on signal from controller 37 which compares target and present positions), to .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2007/0279497, of record) in view of Honda (US 2013/0182176, of record). 
Regarding claim 1, Wada discloses an actuator of a camera module (see Fig 1), comprising: driving wires (331, image shake correction section) configured to drive a lens barrel (330, image pickup unit) in a direction perpendicular to an optical axis (Para [0021]; the image pickup optical system is driven in a plane perpendicular to an image pickup axis); a driver (313, drive circuit section) configured to provide a driving signal in the form of a pulse to one of the driving wires (see Fig 4; driving signals, 401P 1-401 Y2, are in form of pulses to drive wires).
Wada does not disclose a digital converter configured to convert analog signals of the driving wires into digital signals to detect a present position of the lens barrel; and a controller configured to generate control signals, which include channel information of the driving wires and electric current information of the driving wires, based on a target position of the lens barrel and the present position of the lens barrel, to compare a digital conversion timing of the digital converter to a period of a high-level pulse of the driving signal, and, when the digital conversion timing of the digital converter differs from the period of the high-level pulse of the driving signal, to provide the driver with dithering information included with the control signals to synchronize the digital conversion timing of the digital converter with the period of the high-level pulse of the driving signal, wherein the driver is configured to adjust a pulse width of the high-level pulse of the driving signal based on the dithering information. Wada and Honda are related because both teach actuators of camera modules. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Wada with a digital converter configured to convert analog signals of the driving wires into digital signals to detect a present position of the lens barrel; and a controller configured to generate control signals, which include channel information of the driving wires and electric current information of the driving wires, based on a target position of the lens barrel and the present position of the lens barrel, to compare a digital conversion timing of the digital converter to a period of a high-level pulse of the driving signal, and, when the digital conversion timing of the digital converter differs from the period of the high-level pulse of the driving signal, to provide the driver with dithering information included with the control signals to synchronize the digital conversion timing of the digital converter with the period of the high-level pulse of the driving signal, wherein the driver is configured to adjust a pulse width of the high-level pulse of the driving signal based on the dithering information of Honda for the purpose of improving the control capabilities of SMA actuators in order to improve image stabilization. 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2007/0279497, of record) in view of Honda (US 2013/0182176, of record) as applied to claim 1 above, and further in view of Asakura (US 2012/0086824, of record)
Regarding claim 2, Wada in view of Honda discloses the actuator (Honda: see Fig 4A) of claim 1. Wada in view of Honda does not disclose wherein the controller is configured to provide a start flag signal to the digital converter to control a digital conversion 
Asakura discloses the actuator of a camera module (see Fig 1) wherein the controller is configured to provide a start flag signal (HD, horizontal signals) to the digital converter to control a digital conversion operation of the digital converter (see Fig 3; Para [0036]; HD signals are provided by controller to control digital conversion operation).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Wada in view of Honda with wherein the controller is configured to provide a start flag signal to the digital converter to control a digital conversion operation of the digital converter of Asakura for the purpose of proper functionality of the actuator in order to improve the OIS system.
Regarding claim 3, Wada in view of Honda and Asakura discloses the actuator (Asakura: see Fig 1) of claim 2, wherein the start flag signal (Asakura: HD, horizontal signals) is output to the digital converter periodically at a certain timing (Asakura: see Fig 3; Para [0036]; HD signals are provided at period "TK"). 
Regarding claim 4, Wada in view of Honda and Asakura discloses the actuator (Asakura: see Fig 1) of claim 2, wherein the digital conversion timing (Asakura: Fa, reset signal) of the digital converter occurs after a reference time from an output timing of the start flag signal (Asakura: see Fig 3; reference time from start of TK to start of Fa). 
Regarding claim 5, Wada in view of Honda and Asakura discloses the actuator (Asakura: see Fig 1) of claim 2, wherein the digital converter (Asakura: 11, CMOS) is configured to perform the digital conversion operation (Asakura: Para [0022]) when the high-level pulse of the driving signal is provided to the driving wire at the digital . 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 2007/0279497, of record) in view of Honda (US 2013/0182176, of record) as applied to claim 1 above, and further in view of Park (US 2017/0061860, of record) 
Regarding claim 8, Wada in view of Honda disclose the actuator according to claim 1. Wada in view of Honda does not disclose wherein the driver is configured to increase the pulse width of a first high-level pulse of the driving signal based on the dithering information. Wada in view of Honda and Park are related because both teach drive control circuits. 
Park teaches the circuit (Fig 1) wherein the driver (120, timing controller) is configured to increase the pulse width of a first high-level pulse of the driving signal based on the dithering information (see Fig 9; Para [0085]; pulse width of a first pulse is increased from a 40% duty cycle to a 60% duty cycle based on data from image supply circuit). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Wada in view of Honda with wherein the driver is configured to increase the pulse width of a first high-level pulse of the driving signal based on the dithering information of Park for the purpose of providing modulation of power to driving component as to better control its actions. 
Regarding claim 9, Wada in view of Honda and Park disclose the actuator of (Park: Fig 1) claim 8, wherein the driver is configured to decrease a pulse width of a second high-level pulse adjacent to the first high-level pulse (Park: see Fig 9; Para [0085]; pulse width 
Regarding claim 10, Wada in view of Honda and Park disclose the actuator (Park: Fig 1) of claim 9, wherein the pulse width of the second high-level pulse is decreased by a same amount by which the pulse width of the first high-level pulse is increased (Park: see Fig 9; Para [0085]; pulse width is modulated by 20% in both cases).
Claims 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Honda (US 2013/0182176, of record) in view of Asakura (US 2012/0086824, of record). 
Regarding claim 12, Honda discloses the actuator of claim 11. Honda does not disclose wherein the controller is configured to synchronize the digital conversion timing of the digital converter with the period of the high-level pulse of the driving signal. Honda and Asakura are related because both teach actuators of camera modules. 
Asakura discloses the actuator of a camera module (see Fig 1) wherein the controller (20, system control circuit) is configured to synchronize the digital conversion timing of the digital converter with a period of a high-level pulse of the driving signal (see Fig 3 and 4; Claim 16; processor provides information to synchronize pulse-drive signal with A/D conversion process). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Honda with wherein the controller is configured to synchronize the digital conversion timing of the digital converter with the period of the high-level pulse of the driving signal of Asakura for the purpose of proper functionality of the actuator in order to improve the OIS system. 
Regarding claim 14, Honda discloses the actuator of claim 11. Honda does not disclose wherein the controller is configured to output a start flag signal to the digital converter to control a digital conversion operation of the digital converter. Honda and Asakura are related because both teach actuators of camera modules. Asakura discloses the actuator of a camera module (see Fig 1) wherein the controller is configured to output a start flag signal (HD, horizontal signals) to the digital converter to control a digital conversion operation of the digital converter (see Fig 3; Para [0036]; HD signals are provided by controller to control digital conversion operation). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Honda with wherein the controller is configured to output a start flag signal to the digital converter to control a digital conversion operation of the digital converter of Asakura for the purpose of proper functionality of the actuator in order to improve the OIS system. 
Regarding claim 15, Honda in view of Asakura discloses the actuator of claim 14 (Asakura: Fig 1), wherein the digital conversion timing (Asakura: Fa, reset signal) occurs after a reference time from an output timing of the start flag signal (Asakura: see Fig 3; reference time from start of TK to start of Fa). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872